Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-3, 5-11 and 13-22 are allowed.
The closest prior art, Venkatesh et al. (US Pub. 2021/0406136), discloses “determining, from a first group of logical storage spaces associated with the first protocol, a target logical storage space to which the source logical storage space is mapped; and allocating the target logical storage space to the first host, so that the first host accesses the storage system via the target logical storage space”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein determining the target logical storage space to which the source logical storage space is mapped comprises: determining, in the storage system, a storage volume corresponding to the source logical storage space; and determining a logical storage space corresponding to the storage volume in the first group of logical storage spaces as the target logical storage space”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 9 identify the distinct features “wherein determining the target logical storage space to which the source logical storage space is mapped comprises: determining, in the storage system, a storage volume corresponding to the source logical storage space; and determining a logical storage space corresponding to the storage volume in the first group of logical storage spaces as the target logical storage space", which are not taught or suggested by the prior art of records. 
Independent Claim 17 identifies the distinct features “wherein allocating the target logical storage space to the first host comprises: generating target identification information of the target logical storage space based on source identification information of the source logical storage space; and associating the target identification with host identification information of the first host", which are not taught or suggested by the prior art of records. 
Independent Claim 21 identifies the distinct features “wherein determining the source logical storage space comprises: receiving a user input for the storage system; and if the user input specifies a second host that uses the second protocol to access the storage system, determining a logical storage space allocated to the second host in the second U.S. Application No.: group of logical storage spaces as the source logical storage space", which are not taught or suggested by the prior art of records.
Independent Claim 22 identifies the distinct features “wherein determining the source logical storage space comprises: receiving a user selection for the second group of logical storage spaces; and determining a logical storage space specified by the user selection in the second group of logical storage spaces as the source logical storage space", which are not taught or suggested by the prior art of records.
Claims 1-3, 5-11 and 13-22 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent Claims 1-3, 5-11 and 13-22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135